Settle, J.
“If any person shall kill any horse, mule, cattle, hog, sheep or neat cattle, the property of another, in any enclosure not surrounded by a lawful fence, such person shall be deemed guilty of a misdemeanor,” &c. Battle’s Revisal, ch. 32, sec. 95.
The defendants object to an indictment founded on the foregoing statute, for want of certainty, in the description of the enclosure,, in which the offence is charged to have been com*71mitted. The indictment follows the words of the statute, but •does not aver to whom the enclosure belongs. If would have been better and more satisfactory, had it done so; but this Court after hesitation, held such an indictment to be good. State v. Allen, 69 N. C. Rep. 23.
As the ease cited was decided at our last term, it is evident that it had not been seen by the defendant’s counsel, when the appeal was taken.
Let it be certified that there is no error.
Pee Cubi'AM. Jaugment affirmed.